              Case 2:12-cr-00185-TLN Document 388 Filed 03/23/21 Page 1 of 2



 1   Michael E. Hansen [SBN 191737]
     Attorney-at-Law
 2   711 Ninth Street, Suite 100
     Sacramento, CA 95814
 3   916.438.7711
     Fax 916.864.1359
 4
     Attorney for Defendant
 5   ROBB CHEAL
 6
 7
                          IN THE UNITED STATES DISTRICT COURT
 8
                   IN AND FOR THE EASTERN DISTRICT OF CALIFORNIA
 9
10   UNITED STATES OF AMERICA,                        ) Case No.: 2:12-cr-0185 TLN
                                                      )
11                           Plaintiff,               ) STIPULATION AND ORDER TO
                                                      ) CONTINUE STATUS CONFERENCE
12           vs.                                      )
                                                      )
13   ROBB CHEAL,                                      )
                                                      )
14                           Defendants.              )
                                                      )
15
16
             IT IS HEREBY STIPULATED by and between the parties hereto through their
17
     respective counsel, Jason Hitt, Assistant United States Attorney, attorney for plaintiff, and
18
     Michael E. Hansen, attorney for defendant Robb Cheal, that the previously scheduled status
19
     conference date of March 25, 2021, be vacated and the matter set for status conference on June
20
     17, 2021 at 9:30 a.m.
21
             This continuance is requested because defense counsel needs time to review discovery in
22
     this case. The amount of discovery is voluminous. Also, the coronavirus pandemic warrants a
23
     continuance. The matter is post-plea and does not require an exclusion of time.
24
             The Government concurs with this request.
25
             Accordingly, the parties respectfully request the Court adopt this proposed stipulation.
26
     /////
27
             IT IS SO STIPULATED.
28



                                                  1
     Stipulation and Order to Continue Status Conference
               Case 2:12-cr-00185-TLN Document 388 Filed 03/23/21 Page 2 of 2



 1   Dated: March 22, 2021                                 Respectfully submitted,
 2                                                         /s/ Michael E. Hansen
                                                           MICHAEL E. HANSEN
 3                                                         Attorney for Defendant
                                                           ROBB CHEAL
 4
     Dated: March 22, 2021                                 By: /s/ Michael E. Hansen for
 5                                                         JASON HITT
                                                           Assistant U.S. Attorney
 6                                                         Attorney for Plaintiff
 7
                                                 ORDER
 8
                    The Court, having received, read, and considered the stipulation of the parties,
 9
     and good cause appearing therefrom, adopts the stipulation of the parties in its entirety as its
10
     order.
11
                    It is further ordered that the March 25, 2021, status conference shall be continued
12
     until June 17, 2021, at 9:30 a.m.
13
              IT IS SO ORDERED.
14
15   Dated: March 23, 2021
16                                                          Troy L. Nunley
                                                            United States District Judge
17
18
19
20
21
22
23
24
25
26
27
28



                                                  2
     Stipulation and Order to Continue Status Conference
